As adopted by the Compensation Committee February 17, 2009

Exhibit 10.1



 

Scientific Learning Corporation

2009 Management Incentive Plan

Plan Name: Scientific Learning (the “Company”) FY 2009 Management Incentive Plan
(“the Plan”).

Purpose: To provide significant cash awards to participants for the achievement
and over-achievement of the Company’s collective financial goals, as well as
each participant’s individual goals and overall performance in adding value for
shareholders, customers and employees.

Participants: All executives, vice presidents, director-level employees and
selected manager-level employees (“Participants”). The estimated number of
Participants in 2009 is approximately 46. The regional sales directors who are
included in sales incentive compensation plans are excluded from the Plan.

Target and Maximum Levels: Target awards are intended to deliver market-level
incentive compensation at 100% achievement of goals. Awards increase for
overachievement.

 

 

 

Title

Target Award

(% of Base Salary Awarded at 100% Achievement of Goals)

Maximum Award

(Max % of Base Salary Awarded

on Overachievement)

CEO

55%

110%

CFO and SVP, Sales and Services

40%

80%

Chief Technology Officer, Other Senior VPs

35%

70%

Chief Ed Officer, Chief Scientist, other VPs

30%

60%

Directors

20%

40%

Managers

10%

20%

Goals: All Participants in the Plan will have shared Company financial goals and
individual goals closely related to the Participant’s own area of
responsibility.

Weighting of Shared Goals and Individual Performance  

Goal

% of Target Award Allocated to Goal

Company financial goals

70%

Individual performance

30%

 

Note: For managers and director-level employees, the CEO has discretion to
allocate the bonus opportunity differently among the various goals to reflect
the priorities and responsibilities of that particular person.

 

SLC Confidential

Page 1 of 3

 



 

--------------------------------------------------------------------------------

As adopted by the Compensation Committee February 17, 2009

Exhibit 1



 

Shared Goals

Shared Company financial goals for the 2009 Plan are Booked Sales and EBITDAS.
The entry, target and maximum levels for those goals are as follows:

                                            

 

Entry Level

(0% Goal Achievement)

Target Level (100% Goal Achievement)

Maximum Level (200% Goal Achievement)

Booked Sales

$44.6 million

$50.6 million

$56.6 million

EBITDAS

$2 million

$4 million

$6 million

 

Until the entry level for both financial goals is exceeded, no financial goals
bonus is paid. The percentage of the financial goals target bonus to be paid
will range from 10%, once the $44.6M Booked Sales and $2M EBITDAS entry levels
are exceeded, to 200%, when the maximum level of $56.6M Booked Sales and $6M
EBITDAS is achieved. The percentage will increase from 10% to 200% as Booked
Sales and EBITDAS increase, based on the matrix that can be found in the
Appendix. EBITDAS achievement is weighted slightly more than Booked Sales
Achievement in determining the amount of the bonus.

 

The amount of bonus for shared financial goals will be calculated after the 2009
audited financial results are available. The calculation of the bonus, including
any rounding, will be in the sole and absolute discretion of the Company’s CFO,
with approval by the CEO.

Individual Goals

Individual goal performance under the 2009 Plan is based on both the following:

 

•

Achievement of agreed-upon individual goals closely related to the Participant’s
area of responsibility. These goals will be agreed in writing between the
Participant and his/her manager.

 

•

Contribution to adding value for shareholders, customers and employees.

 

•

At and below 80% individual goal achievement, no individual goal achievement
bonus is paid. At 100% individual goal achievement, 100% of the individual goal
achievement target bonus is paid. At 200% individual goal achievement, 200% of
the individual goal achievement target bonus is paid. From the entry level to
100% achievement and from 100% to 200% achievement, the portion of the award
earned scales up ratably, in steps as determined by the Company’s CFO.

 

Definitions:

 

•

Base Salary: Participant’s base salary as of 12/31/09.

 

•

EBITDAS: Earnings before interest, taxes, depreciation, amortization and stock
compensation expense, determined in accordance with SLC’s audited financial
statements for 2009.

 

•

Booked Sales: Booked sales in 2009, determined in accordance with SLC’s audited
financial statements for 2009.

General Provisions:

 

1.

The Plan will be administered by Scientific Learning, which reserves the right
to, at any time, amend, interpret, or terminate the Plan, in whole or in part.
The obligations of the Company as set forth in this document shall be subject to
modification in such manner and to such extent as the Compensation Committee of

 

SLC Confidential

Page 2 of 3

 



 

--------------------------------------------------------------------------------

As adopted by the Compensation Committee February 17, 2009

Exhibit 1



 

the Board of Directors deem necessary, or as may be necessary to comply with any
law, regulation or governmental order pertaining to compensation. The
Compensation Committee has discretion to pay awards to reflect achievement even
if specific goals are not met.

 

2.

Death or Disability. If a Participant dies or becomes disabled prior to the date
the awards are paid, his/her cash payment amount will be prorated to include
only the full fiscal quarterly periods for which the Participant was an active
Scientific Learning employee. For the purposes of this Plan “disability” means
that as a result of physical or mental incapacity the Participant is unable to
perform his or her duties on a full-time basis for a period of 120 consecutive
days. In the case of death, the payment amount will be paid to the Participant’s
estate according to applicable law and established guidelines and practices.

 

3.

Paid or Unpaid Leave. If a participant is on paid or unpaid leave of absence in
2009, his/her cash payment amount will be prorated to exclude that time he/she
was on such leave.

 

4.

Participants hired or promoted into a MIP eligible position prior to October 1,
2009 will be eligible for a pro-rated award (unless otherwise agreed to, in
writing, at the time of the employment action).

 

5.

Except as provided in paragraphs 2 or 3 above, Plan Participants must be
employed by Scientific Learning at the time that the award is no longer subject
to a risk of forfeiture in order to receive payment of an award under this Plan.

 

6.

Awards will be paid in the first quarter of 2010, following the completion of
the 2009 audit, provided that all awards shall be paid within two and one-half
months following the end of the calendar year in which the awards are no longer
subject to substantial risk of forfeiture.

 

SLC Confidential

Page 3 of 3

 

--------------------------------------------------------------------------------

 

2009 MIP and PSP Financial Goals Achievement Matrix

February 23, 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Booked Sales (in $M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44.6

46.1

47.6

49.1

50.6

52.1

53.6

55.1

56.6

 

 

EBITDAS   (in $M)

6.0

120%

130%

140%

150%

160%

170%

180%

190%

200%

6.0

EBITDAS   (in $M)

5.5

105%

115%

125%

135%

145%

155%

165%

175%

185%

5.5

5.0

90%

100%

110%

120%

130%

140%

150%

160%

170%

5.0

4.5

75%

85%

95%

105%

115%

125%

135%

145%

155%

4.5

4.0

60%

70%

80%

90%

100%

110%

120%

130%

140%

4.0

3.5

45%

55%

65%

75%

85%

95%

105%

115%

125%

3.5

3.0

30%

40%

50%

60%

70%

80%

90%

100%

110%

3.0

2.5

15%

25%

35%

45%

55%

65%

75%

85%

95%

2.5

2.0

0%

10%

20%

30%

40%

50%

60%

70%

80%

2.0

 

 

44.6

46.1

47.6

49.1

50.6

52.1

53.6

55.1

56.6

 

 

 

 

Booked Sales (in $M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 